—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered October 21, 1998, which denied his objection to so much of an order of the same court (Fields-Ferraro, H.E.), entered August 6, 1998, as directed him to pay child support arrears in the amount of $2,746.65.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s objection to the order of the Hearing Examiner. Contrary to the father’s contention, the evidence in the record was insufficient to establish that he was entitled to a $500 limit on the accrual of total unpaid child support arrears (see, Family Ct Act § 413 [1] [g]; Matter of Simmons v Hyland, 235 AD2d 67, 71; Matter of Beaudoin v Joseph K., 165 AD2d 359). O’Brien, J. P., Joy, Sullivan and Smith, JJ., concur.